                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

EDISON HESTER,                                  )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           No. 4:18-CV-844 AGF
                                                )
EILEEN RAMEY,                                   )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Edison Hester’s “motion for immediate

orders to produce records in order to respond to order to show cause.” (Docket No. 14).

Petitioner also requests an extension of time in order to file a response to the Court’s September

24, 2018 order, which ordered him to show cause why his application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 should not be dismissed for failure to exhaust state remedies.

(Docket No. 11).

       Petitioner’s motion for production asks this Court to order the state to turn over all his

criminal files, in addition to any associated civil files concerning his mental health and mental

health evaluations. While petitioner may seek the release of such records on his own, the Court is

unable to provide petitioner with copies of his mental health file and criminal records. The Court

does not have such records in its possession. Furthermore, the Court cannot order the state to

hand over these records as the state is not a party at this juncture of the proceedings.

Accordingly, petitioner’s motion for an order to produce records is denied. However, having

shown good cause, the Court will extend petitioner’s time to respond to the September 24, 2018

order to show cause.




                                                1
       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s “motion for immediate orders to produce

records in order to respond to order to show cause” (Docket No. 14) is DENIED.

       IT IS FURTHER ORDERED that petitioner’s request for an extension of time is

GRANTED. Petitioner shall have an additional thirty (30) days from the date of this order to

respond to the Court’s September 24, 2018 order to show cause.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, the

Court will dismiss this action without prejudice.

       Dated this 23rd day of October, 2018.




                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE




                                                2
